2022 WI 2

                  SUPREME COURT                OF   WISCONSIN
CASE NO.:                 2019AP1206


COMPLETE TITLE:           Daniel J. Hennessy, Jr. and Jane E. Hennessy,
                                    Plaintiffs-Appellants-Petitioners,
                               v.
                          Wells Fargo Bank, N.A.,
                                    Defendant-Respondent.

                             REVIEW OF DECISION OF THE COURT OF APPEALS
                          Reported at 394 Wis. 2d 357,950 N.W. Wis. 2d 357
                                 PDC No:2020 WI App 64 - Published

OPINION FILED:            January 14, 2022
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:            October 4, 2021

SOURCE OF APPEAL:
   COURT:                 Circuit
   COUNTY:                Milwaukee
   JUDGE:                 William S. Pocan

JUSTICES:
ZIEGLER, C.J., delivered the majority opinion for a unanimous
Court. DALLET, J., filed a concurring opinion, in which
HAGEDORN and KAROFSKY, JJ., joined.
NOT PARTICIPATING:



ATTORNEYS:
       For        the     plaintiffs-appellants-petitioners,        there     were
briefs filed by Daniel A. Manna, John Franke, Tamar B. Kelber,
and    Gass       Weber    Mullins     LLC,   Milwaukee.   There   was   an   oral
argument by Daniel A. Manna.


       For defendant-respondent, there was a brief filed by Nina
G. Beck, Michael B. Apfeld, Daniel J. Blinka, and Godfery &
Kahn, S.C., Milwaukee. There was an oral argument by Nina G.
Beck.
                                                               2022 WI 2
                                                               NOTICE
                                                 This opinion is subject to further
                                                 editing and modification.   The final
                                                 version will appear in the bound
                                                 volume of the official reports.
No.       2019AP1206
(L.C. No.    2016CV8617)

STATE OF WISCONSIN                           :            IN SUPREME COURT

Daniel J. Hennessy, Jr. and Jane E. Hennessy,

             Plaintiffs-Appellants-Petitioners,                     FILED
      v.                                                       JAN 14, 2022
Wells Fargo Bank, N.A.,                                           Sheila T. Reiff
                                                               Clerk of Supreme Court
             Defendant-Respondent.



ZIEGLER, C.J., delivered the majority opinion for a unanimous
Court.    DALLET, J., filed a concurring opinion, in which
HAGEDORN and KAROFSKY, JJ., joined.




      REVIEW of a decision of the Court of Appeals.               Affirmed.


      ¶1     ANNETTE KINGSLAND ZIEGLER, C.J.            This is a review of

a published decision of the court of appeals, Hennessy v. Wells

Fargo      Bank,   N.A.,   2020   WI   App   64,    394     Wis. 2d 357,         950

N.W.2d 877, affirming an order of the Milwaukee County circuit

court1 that domesticated a Mexican judgment in favor of Wells

Fargo Bank, N.A., and against Daniel and Jane Hennessy.


      1   The Honorable William S. Pocan presided.
                                                                              No. 2019AP1206



      ¶2        The Hennessys argue that the circuit court incorrectly

held that, under Mexican law, the foreign judgment was valid and

personally        enforceable        against        them.      In    the     process,      the

Hennessys ask that this court alter the standard for reviewing

issues     of    foreign      law    and   consider         such    issues    de    novo   as

questions of law.             In addition, the Hennessys claim that the

circuit court should not have domesticated the Mexican judgment

under principles of comity.

      ¶3        In Wisconsin, a foreign country's law must be proven

before a circuit court as a question of fact.                          We reaffirm this

principle        and    decline     the    Hennessys'        invitation       to    consider

foreign law de novo.                Upon a review of the record, the court

cannot      conclude      that      the    circuit     court's       interpretation        of

Mexican law was clearly erroneous.                     Further, the circuit court

did   not    erroneously         exercise       its    discretion      by     choosing     to

recognize the Mexican judgment in Wisconsin.                         Thus, the court of

appeals     is       affirmed,    and     Wells     Fargo's    judgment       against      the

Hennessys was properly domesticated.


                I.     FACTUAL BACKGROUND AND PROCEDURAL POSTURE

      ¶4        The Hennessys took out a loan of $7.5 million owed to

Wells Fargo to build a condominium in San Jose del Cabo, Mexico.

As part of the transaction, the parties signed three separate

agreements.            They   executed      a   construction        loan     agreement,     a

promissory note, and an addendum to the note. These documents

are governed by Wisconsin law and are written in English.                                   In
addition, the parties entered into a trust agreement.                              The trust

                                                2
                                                                 No. 2019AP1206



held the property underlying the transaction as collateral in

case of the Hennessys' default.              Mexican law governs the trust

agreement, which is written in Spanish.

       ¶5   The agreements are closely interlinked and reference

each other.        For instance, the loan agreement stated that the

security      is     "granted . . . under           the    Guaranteed    Trust

Agreement."      The trust agreement, for its part, stated that the

Hennessys must "comply with all obligations [they] assumed under

the Loan Documents," and, in the case of default, the Hennessys

were obligated to "immediately pay any and all amounts [they]

owe[] under the Loan Documents."

       ¶6   The Hennessys defaulted under the agreements, and in

May 2012, Wells Fargo initiated a foreclosure action in Mexico.

Wells Fargo filed its lawsuit before the Eighth District Civil

Court, a Mexican federal court located in Mexico City ("the

Mexican district court").            Wells Fargo claimed it was entitled

to payment for amounts owed under the transaction agreements

and, if payments were not made, possession of the property as
collateral.        As   an   exhibit    to    the   complaint,   Wells   Fargo

attached the loan agreement, the note and its addendum, and the

trust agreement.

       ¶7   In March 2014, the Mexican district court issued a

judgment in favor of Wells Fargo ("the Mexican judgment"), and

both   parties     appealed    the    decision.       In   October   2014,   an

appellate court, the Third Unitary Court of Mexico ("the Mexican

appellate court"), affirmed in part the Mexican district court's
decision and awarded a judgment in favor of Wells Fargo.                     The
                                        3
                                                                No. 2019AP1206



Mexican   appellate   court   amended    the     judgment    issued   by    the

district court.    It stated in relevant part:2

    The plaintiff partially proved its claim, and the
    defendants did not prove their counterarguments;
    consequently, the defendants are sentenced to pay the
    plaintiff the principal amount of US$ 7,500,000.00
    (seven million, five hundred thousand and 00/100
    United States dollars, legal tender in the United
    States of America), in its equivalent in national
    currency (pesos) at the time that payment is made.

         In addition, the defendants are sentenced to pay
    unpaid ordinary interest accrued both during and after
    the construction period, which may be quantified in
    enforcement of a judgment in accordance with what was
    stipulated in all of the loan documents admitted into
    court as evidence.

         The defendant is informed that if it does not pay
    the foregoing amounts, it will be ordered to deliver
    to the plaintiff the property with which it guaranteed
    the promissory note in the loan agreement, so that the
    property can be auctioned off according to the terms
    of the chapter that applies to this matter.

         . . . The defendants are sentenced to pay the
    claim identified in section (d) of the demand,
    consisting of payment of the delay fee and expenses
    and commissions caused, which may be quantified in
    enforcement of the judgment, in accordance with what
    was stipulated in all of the loan documents admitted
    into court as evidence.

         . . . The defendants are sentenced in trial court
    to pay court costs.
    ¶8     No   further   appeal   was   taken    in   the   case,    and   the

Mexican judgment, as amended by the Mexican appellate court, was

    2  The judgment was written originally in Spanish. However,
the parties submitted into evidence a certified English
translation of the document. No party disputes the accuracy of
the translation.

                                    4
                                                                         No. 2019AP1206



indisputably final and binding upon the parties.                    In the summer

of 2017, the property was transferred from the Hennessys to

Wells Fargo.

      ¶9    In November 2016, the Hennessys filed a complaint in

the Milwaukee County circuit court.                They sought a declaratory

judgment    that     Wells    Fargo    was     barred    under     the     applicable

statute of limitations from bringing a breach of contract claim

under Wisconsin law based on the Hennessys' failure to pay their

loan obligations.          In May 2017, Wells Fargo filed a counterclaim

seeking domestication of the Mexican judgment.                    In August 2017,

the   circuit      court    granted    summary    judgment    in    favor     of   the

Hennessys for their declaratory judgment claim.                          The circuit

court held that any breach of contract action by Wells Fargo was

time barred, but stated that the order did not affect Wells

Fargo's action to enforce the Mexican judgment.

      ¶10   To     resolve     Wells     Fargo's        remaining    request       for

domestication, the circuit court divided the proceedings into

two phases.        First, the circuit court heard arguments on the
effect and meaning of the Mexican judgment under Mexican law.

Second, the circuit court determined whether to recognize the

Mexican judgment under principles of comity.

      ¶11   For the first phase of the proceedings, the Hennessys

claimed     that    the     Mexican    order     was    not   a    valid     judgment

enforceable against them personally.               Specifically, they claimed

that the Mexican courts had resolved only in rem claims, and no




                                         5
                                                                                         No. 2019AP1206



in   personam          money    judgment           against       the       Hennessys          had   been

entered.3

     ¶12       The circuit court received briefing from the parties,

including hundreds of pages of exhibits on Mexican law.                                              On

June 11,       2018,     and     July        17,    2018,       the        circuit       court      held

hearings at which the parties presented their arguments.                                             In

addition,        experts       testified       on       the    substance           and    meaning    of

Mexican law.           Wells Fargo presented Alejandro Osuna-Gonzalez, an

attorney who taught law classes and practiced in Mexico.                                             He

testified that the Mexican judgment was final and enforceable

against the Hennessys.                     In addition, Mr. Osuna explained that,

under    the     Mexican       judgment,           Wells      Fargo        could    seek       monetary

compensation           for     any     difference          between          the     value      of   the

collateral        and    the     amounts       still          owed    to     Wells       Fargo.      In

response,        the    Hennessys           presented         the    testimony           of    Georgina

Fabian,     an    attorney           who    practiced         commercial           law    in    Mexico.

Ms. Fabian        stated       that        under    Mexican          law    a     creditor       cannot

combine an in rem and an in personam action.                                 Thus, according to
the Hennessys' expert, because Wells Fargo pursued foreclosure

proceedings in Mexico, a form of in rem relief, the Mexican

judgment could not extend to the Hennessys personally for any

money judgment or deficiency.


     3 The Hennessys argued that Wells Fargo sought an action for
transfer of the property as collateral, thus making the nature
of the lawsuit in rem. By contrast, the Hennessys claimed that
if Wells Fargo had sought a judgment for money, or for a
deficiency after the collateral had been sold, the lawsuit would
have been in personam.

                                                    6
                                                                               No. 2019AP1206



    ¶13       On   October     16,       2018,     the    circuit       court     issued      a

written decision holding that the Mexican judgment was valid and

could be enforced against the Hennessys personally.                             The circuit

court    reasoned    that      the       Mexican    judgment      mandated        that      the

Hennessys      either    pay       the    amounts        owed   to      Wells     Fargo      or

surrender the property as collateral.                     Under Mexican law, if the

Hennessys failed to pay Wells Fargo, the bank could recover any

deficiency     remaining       after      the    collateral       was    sold,       and,    by

seeking   a    deficiency,      Wells       Fargo    was    enforcing          the   Mexican

judgment.      Thus, the circuit court credited Wells Fargo's expert

and rejected the Hennessys' argument that the Mexican judgment

provided only in rem relief.

    ¶14       After issuing its October 2018 decision, the circuit

court    continued      to   the     second      phase     of   the     proceedings         and

considered whether to domesticate the Mexican judgment.                                     The

circuit    court    again      accepted         briefing    and      exhibits,       and    on

April 11, 2019, a hearing was held.                  At the hearing, the circuit

court concluded, under principles of comity, that Wells Fargo
was entitled to recognition of the Mexican judgment.

    ¶15       On May 20, 2019, the circuit court entered an order

"recognizing" the Mexican judgment, and on June 20, 2019, the

circuit court ordered the clerk of court to enter the judgment

against the Hennessys.             In the June 20 order, the circuit court

stated that Wells Fargo was entitled to $7.5 million, "plus

unpaid    ordinary      interest         accrued    both    during       and     after      the

construction period."              In addition, the circuit court awarded
Wells Fargo "delay fees, expenses, and commissions in accordance
                                             7
                                                                                No. 2019AP1206



with . . . the         underlying        loan       documents,"        as   well     as   "court

costs incurred in Mexico."                  Finally, the order allowed Wells

Fargo to "foreclose on the underlying collateral . . . and to

seek any resulting deficiency."

       ¶16     The Hennessys appealed, and, on September 15, 2020,

the    court    of     appeals     affirmed         the    circuit      court's      decision.

Hennessy, 394 Wis. 2d 357, ¶47.                        The court of appeals first

rejected the Hennessys' argument that the Mexican judgment was

not valid and enforceable against them personally under Mexican

law.    Id., ¶¶14-33.            It noted that, in Wisconsin, the substance

of foreign laws is treated as a question of fact.                              Id., ¶¶15-18.

The court of appeals continued, holding that the circuit court's

finding that the Mexican judgment provided both in rem and in

personam       relief      was    not    clearly          erroneous.          Id.,    ¶¶19-30.

Further, the court of appeals found that it was not clearly

erroneous for the circuit court to read the Mexican judgment as

permitting monetary relief against the Hennessys, despite the

fact that the loan agreement, note, and addendum were governed
by Wisconsin law.           Id., ¶¶31-33.             Finally, the court of appeals

rejected       the    Hennessys'        argument      that       the   circuit       court   had

erroneously          exercised     its     discretion            by    domesticating         the

Mexican judgment under principles of comity.                            Id., ¶¶34-46.         In

particular,          the   court    of     appeals         did    not       agree    with    the

Hennessys that the inclusion of unquantified interest, damages,

fees, and costs in the Mexican judgment rendered domestication

inappropriate.          Id., ¶¶43-45.


                                                8
                                                               No. 2019AP1206



     ¶17   The   Hennessys   petitioned     for   our    review,     and   on

February 24, 2021, we granted that petition.


                       II.   STANDARD OF REVIEW

     ¶18   The   Hennessys   ask   this   court   to   alter   its   current

standard for reviewing questions of a foreign country's law.4              In

addition, the Hennessys seek reversal of the circuit court and

court of appeals based upon their interpretations of the Mexican

judgment and on international comity.        We will first address the

Hennessys' arguments on the proper standard of review.5

                  A.   Interpretation Of Foreign Law

     ¶19   For centuries, the common law established that, unlike

the laws of the domestic jurisdiction, a foreign country's laws

must be pleaded and proven as facts.          See Animal Sci. Prods.,

Inc. v. Hebei Welcome Pharm. Co. Ltd., 585 U.S. ___, 138 S. Ct.

1865, 1872-73 (2018); Church v. Hubbart, 6 U.S. (2 Cranch) 187,


     4 The Hennessys admit that they did not challenge the
standard of review for questions of foreign law in the courts
below. Generally, issues "will not be considered for the first
time on appeal."    State v. Caban, 210 Wis. 2d 597, 604, 563
N.W.2d 501 (1997). But the rule "is not absolute." Apex Elecs.
Corp. v. Gee, 217 Wis. 2d 378, 384, 577 N.W.2d 23 (1998). "When
an issue involves a question of law rather than of fact, when
the question of law has been briefed by both parties and when
the question of law is of sufficient public interest to merit a
decision, this court may exercise its discretion to address the
issue."   Id.  The issue presented is a question of law, which
has been thoroughly briefed by the parties and is of statewide
significance.   Thus, we will consider the issue, despite the
Hennessys forfeiting the argument in courts below.
     5 For an analysis on the merits of the Hennessys' claims,
see infra, section III.

                                    9
                                                                                No. 2019AP1206



236 (1804) (Marshall, C.J.) ("Foreign laws are well understood

to be facts which must, like other facts, be proved to exist

before they can be received in a court of justice."); 31A C.J.S.

Evidence § 38 (2021) ("Unless authorized by statute . . . the

law of other nations must be pleaded and proved.").6

       ¶20       Over 150 years of jurisprudence, we have recognized

this basic principle in Wisconsin.                         Hull v. Augustine, 23 Wis.

383, 386 (1868) (noting that a party may establish a defense

under foreign law by "alleg[ing]" the defense in its pleadings

and "sustain[ing] this averment by proof on the trial"); Hite v.

Keene, 149 Wis. 207, 215, 134 N.W. 383 (1912) ("The question of

what       a    foreign     law    is,     is     always     a    question      of   fact.");

Milwaukee         Cheese    Co.     v.    Olafsson,        40    Wis. 2d 575,        580,    162

N.W.2d 609         (1968)       ("[T]he    laws      of    foreign    countries       must   be

pleaded and proved as any other fact.").                          Questions of a foreign

country's         law     are     "an     issue      for    the    court."      Wis.    Stat.

§ 902.02(5) (2017-18).7                 As questions of fact assigned to circuit

courts in the first instance, appellate courts review questions
of     a       foreign    country's       law     under     the      "clearly    erroneous"


       In the United States, the laws of other states were
       6

treated the same as the laws of foreign countries.    Both were
considered questions of fact.   See Rape v. Heaton, 9 Wis. 328,
341 (1859) ("When a question depends on the laws of a sister
state, in our courts, such laws are a part of the evidence in
the case, and like another fact must be proved by him who holds
the affirmative." (quotations omitted)). As discussed below, we
now consider other states' laws as questions of law.

       All subsequent references to the Wisconsin Statutes are to
       7

the 2017-18 version unless otherwise indicated.

                                                10
                                                                                No. 2019AP1206



standard, not de novo.                  Royster-Clark, Inc. v. Olsen's Mill,

Inc.,    2006      WI    46,       ¶¶11-12,   290    Wis. 2d 264,         714    N.W.2d 530

("[T]his court defers to the circuit court's findings of fact

unless they are unsupported by the record and are, therefore,

clearly erroneous."); Griffin v. Mark Travel Corp., 2006 WI App

213,    ¶4,     296     Wis. 2d 642,        724     N.W.2d 900      ("A    trial     court's

findings of fact [as to the content of a foreign country's laws]

may     not   be      set     aside    on     appeal      unless    they     are     clearly

erroneous." (quotations omitted)).

       ¶21    The requirement that foreign laws be proven as facts

has close ties to the doctrine of judicial notice.                           As explained

by McCormick on Evidence:

       In the ordinary process of finding the applicable law,
       the normal method then is by informal investigation of
       any sources satisfactory to the judge.      Thus, this
       process has been traditionally described in terms of
       the judge taking judicial notice of the law applicable
       to the case at hand. Indeed, when the source-material
       was not easily accessible to the judge, as in the case
       of "foreign law" or city ordinances, law has been
       treated as a peculiar species of fact, requiring
       formal proof.
2 McCormick on Evid. The Judge's Task as Law-Finder:                                Judicial

Notice of Law § 335 (8th ed. 2020).

       ¶22    Thus,      in    Wisconsin,         our    courts     by     statute     "take

judicial notice of the common law and statutes of every state,

territory and other jurisdiction of the United States."                                  Wis.

Stat. § 902.02(1).             Because courts "may inform [themselves] of

such     laws      in       such     manner    as       [they]     may    deem      proper,"
§ 902.02(2), and do not rely purely on allegations and evidence


                                              11
                                                                       No. 2019AP1206



offered by the parties, courts review questions of other states'

laws independently.          See, e.g., Am. Fam. Mut. Ins. Co. v. Cintas

Corp. No. 2, 2018 WI 81, ¶¶20-34, 383 Wis. 2d 63, 914 N.W.2d 76

(reviewing and applying the law of Ohio de novo).

       ¶23   Notably, Wis. Stat. § 902.02 explicitly excludes the

law of foreign countries from judicial notice:

             (5) Foreign country. The law of a jurisdiction
       other    than  [the  states,   territories  and  other
       jurisdictions of the United States] shall be an issue
       for the court, but shall not be subject to the
       foregoing provisions concerning judicial notice.
§ 902.02(5);      see   also    Milwaukee       Cheese,   40    Wis.    2d    at    580

(stating that the Uniform Judicial Notice of Foreign Law Act,

now    codified   under      § 902.02,    "chang[ed] . . . the         established

law" for proving the law of other states but left in place the

requirement that "the laws of foreign countries . . . be pleaded

and proved as any other fact").

       ¶24   Other states have altered the common law, and have

allowed courts to decide questions of a foreign country's law

independently,     by   permitting       courts,    whether     through      rule    or

statute, to take judicial notice of the foreign country's law.

See,   e.g.,   Mich.    R.     Evid.   202(a)    (2018)   ("A    court       may   take

judicial notice without request by a party of . . . the laws of

foreign countries."); Harkness v. Harkness, 577 N.W.2d 116, 119

(Mich. Ct. App. 1998) ("[A trial court's] interpretation of and

conclusions about American, foreign, and international law are

reviewed de novo."); In re Estate of Crane, No. 288654, 2010 WL
935651, at *4 (Mich. Ct. App. Mar. 16, 2010) (explaining the


                                         12
                                                                     No. 2019AP1206



background and history of Michigan's change in treatment of a

foreign country's laws after allowing courts to take judicial

notice of the law).

     ¶25      The federal courts have followed a similar path.                   In

1966,   the    Federal   Rules   of   Civil      Procedure    were     amended   to

permit judicial notice of a foreign country's law.                   Fed. R. Civ.

P. 44.1 ("In determining foreign law, the court may consider any

relevant material or source, including testimony, whether or not

submitted by a party or admissible under the Federal Rules of

Evidence.").      The federal rule states explicitly that issues of

a foreign country's law are "question[s] of law."                        Id.; see

Animal Sci. Prods., 138 S. Ct. at 1873 ("Appellate review, as is

true of domestic law determinations, is de novo.").

     ¶26      Even though Wisconsin's standard of review has been

long established, the standard has been reaffirmed by this court

on   numerous      occasions,      and        Wisconsin's    statutory       notice

provisions on foreign law have not been changed, the Hennessys

ask that the court resolve issues of foreign countries' laws as
questions of law.         Whether we treat this issue solely as a

matter of stare decisis, statutory interpretation, or both, we

decline to do so.

     ¶27      "Any time this court is asked to overturn                   a prior

case,   we     must   thoroughly      consider      the     doctrine    of   stare

decisis."      Progressive N. Ins. Co. v. Romanshek, 2005 WI 67,

¶41, 281 Wis. 2d 300, 697 N.W.2d 417.                 "Fidelity to precedent

ensures that existing law will not be abandoned lightly.                       When
existing law is open to revision in every case, deciding cases
                                         13
                                                                          No. 2019AP1206



becomes a mere exercise of judicial will, with arbitrary and

unpredictable results."            Hinrichs v. DOW Chem. Co., 2020 WI 2,

¶67, 389 Wis. 2d 669, 937 N.W.2d 37 (quoting Schultz v. Natwick,

2002 WI 125, ¶37, 257 Wis. 2d 19, 653 N.W.2d 266).                         Thus, "any

departure from stare decisis requires special justification."

Id. (quotations omitted).

       ¶28     When asked to overturn precedent, we consider whether

several factors are present:

       (1) Changes or developments in the law have undermined
       the rationale behind a decision; (2) there is a need
       to make a decision correspond to newly ascertained
       facts; (3) there is a showing that the precedent has
       become detrimental to coherence and consistency in the
       law; (4) the prior decision is unsound in principle;
       or (5) the prior decision is unworkable in practice.
State    v.    Robinson,    2019    WI   102,    ¶50,      389    Wis. 2d 190,       935

N.W.2d 813      (quotations     omitted).       In    addition,      we    frequently

review "whether reliance interests are implicated" and "whether

[the decision] has produced a settled body of law."                            Johnson

Controls, Inc. v. Emp'rs Ins. of Wausau, 2003 WI 108, ¶99, 264

Wis. 2d 60, 665 N.W.2d 257.

       ¶29     There has been no "[c]hange[] or development in the

law"    that    has   "undermined     the     rationale     behind"       Wisconsin's

current standard of review for questions of a foreign country's

law.      Robinson,       389   Wis. 2d 190,     ¶50.        The    justifications

underlying the question of fact standard remain valid today.

Countries       use   different     languages,       and   have    distinct      legal

systems,       cultural   values,    and    societal       expectations,       all   of
which influence legal interpretation and analysis.                        As was true

                                         14
                                                                                 No. 2019AP1206



in centuries past, applying a wholly independent standard of

review     to       a     foreign     country's         jurisprudence            can   create

substantial difficulties for courts, and having a question of

fact standard can relieve the pressure placed on the judicial

system.8        The      standard    places    the      burden       on    the     parties   to

present    what         evidence    and   expert     testimony        they       believe     are

relevant       on   the    issue    of    foreign       law,   and        limits    appellate

review to clearly erroneous interpretations.                               The process may

serve     to    facilitate         efficient      and     effective          resolution      of

foreign    law      disputes.        These     disputes        may    otherwise        consume

court resources without consequent development of Wisconsin law.

     ¶30       Nonetheless, the Hennessys cite policy rationales in

support of their position.                They argue that recrafting issues of

a foreign country's laws as questions of law would allow courts

to exercise independent judgment, and it would give courts the

opportunity to fully analyze the substance of foreign law.                                   We

explained over 50 years ago in                     Milwaukee Cheese              that, while

"[i]t is relatively easy to gain access to the laws of the
states," "[a]ccess to the laws of foreign countries is far more

difficult.          Even if the laws were readily available, language

barriers,       problems      of     interpretation,           and        unfamiliar    legal

     8 For instance, the instant dispute concerns interrelated
legal documents that repeatedly cross-reference each other. The
loan agreement, the note, and the note's addendum are governed
by Wisconsin law and are written in English, while the trust
agreement is governed by Mexican law and is written in Spanish.
Accurately interpreting the documents and the Mexican judgment
at issue under a question of law standard could present
significant linguistic and conceptual challenges.

                                             15
                                                                             No. 2019AP1206



systems compound the difficulties involved in a search of the

law."      40    Wis. 2d     at    581;   see        also   Bodum     USA,   Inc.   v.   La

Cafetiere, Inc., 621 F.3d 624, 638-39 (7th Cir. 2010) (Wood, J.,

concurring)       ("Exercises       in    comparative          law     are   notoriously

difficult, because the U.S. reader is likely to miss nuances in

the foreign law, to fail to appreciate the way in which one

branch of the other country's law interacts with another, or to

assume erroneously that the foreign law mirrors U.S. law when it

does not.").           The Hennessys fail to cite a single case where

litigants, under the question of fact standard, were inhibited

from presenting to the court a full and accurate body of a

foreign country's law.             Although the Hennessys disagree with the

circuit court's findings in this case, there is no indication

that the record was incomplete or somehow inadequate.

     ¶31    The        Hennessys    correctly         identify      jurisdictions     that

treat issues of foreign law as questions of law, but there are

in fact other jurisdictions that, like Wisconsin, continue to

follow the common law approach.                  See, e.g., Ramsey County v. Yee
Lee, 770 N.W.2d 572, 577-78 (Minn. Ct. App. 2009) ("Foreign law

is a matter of fact which the courts of this country cannot be

presumed to be acquainted with or to take judicial notice of

unless     it     is     pleaded    and   proved."           (quotations      omitted)).

Moreover, "[i]t is not a sufficient reason for this court to

overrule        its     precedent    that        a     large     majority      of   other

jurisdictions, with no binding authority on this court, have

reached     opposing         conclusions."                  Johnson     Controls,        264
Wis. 2d 60, ¶100.          Similarly, a policy disagreement with a prior
                                            16
                                                                                 No. 2019AP1206



decision does not, on its own, justify overturning precedent.

Progressive N. Ins. Co., 281 Wis. 2d 300, ¶¶46, 50 ("[E]ven if

this court were now persuaded by . . . policy arguments [that

opposed a prior decision], that is not a sufficient reason to

overturn the decision.").

       ¶32     Further, subsequent review and development in the law

have    not     undermined        the   validity         of   Wisconsin's        standard     of

review.       Cf. Robinson, 389 Wis. 2d 190, ¶¶51-57 (overturning a

decision from this court when it did not conform to U.S. Supreme

Court    precedent         upon    which    the     decision        was    based);       Johnson

Controls, 264 Wis. 2d 60, ¶105 (reasoning that a decision from

this court could not be upheld under stare decisis principles

where     the       decision      could     not      "be      reconciled         [with     other

Wisconsin          precedent]        without      generating . . . arbitrary                 and

illogical distinctions").                On numerous occasions, this court has

concluded that Wisconsin applies a question of fact standard for

interpretation of foreign law.                    See, e.g., Milwaukee Cheese, 40

Wis. 2d       at    580-81.       There     is      no    indication       that    the     prior
decisions          were    wrongly      decided,         "unsound     in   principle,"        or

subject to change due to "newly ascertained facts."                                   Robinson,

389 Wis. 2d 190, ¶50.                The foundational common law principles

that    support       Wisconsin's        standard        have   not    changed,        and   the

challenges          that    underlie       the      interpretation          of    a      foreign

country's law remain.

       ¶33     Most significantly, the question of fact standard has

"produced a settled body of law" that has, over the course of
many decades, been workable in practice.                         Johnson Controls, 264
                                               17
                                                                           No. 2019AP1206



Wis. 2d 60, ¶99; Robinson, 389 Wis. 2d 190, ¶50.                          The court of

appeals and this court have consistently relied on the question

of fact standard for over 150 years.                       Hull, 23 Wis. at 386;

Milwaukee     Cheese,           40    Wis. 2d      at    580-81;         Griffin,      296

Wis. 2d 642, ¶4.          This is not a case where a decision, propped

up on infirm legal grounds, fails "to provide suitable direction

and consistency to [the] area of the law."                        Johnson Controls,

264 Wis. 2d 60, ¶106.                Quite the opposite.          Wisconsin courts,

under current law, have a clearly established standard, and they

have    "regularly       applied       [it] . . . in       a    consistent      manner."

Progressive        N.    Ins.    Co.,    281    Wis. 2d 300,       ¶51;    see,      e.g.,

Griffin,     296    Wis. 2d 642,         ¶¶5-15    (applying       the    standard     to

interpretation of Mexican laws and treaties); Witt v. Realist,

Inc., 18 Wis. 2d 282, 289-91, 118 N.W.2d 85 (1962) (using the

question of fact standard to interpret the meaning of German

law).

       ¶34   Additionally, the question of fact standard for the

law of foreign countries is supported by Wisconsin statutes.
Wisconsin    Stat.       § 902.02(5)      states    that       courts    may   not   take

judicial notice of a foreign country's law, and judicial notice

is intimately tied to questions of law and de novo review.

       ¶35   Wisconsin Stat. § 902.02(1) states explicitly that the

laws of other states are subject to judicial notice.                           Courts do

not need to rely on the allegations and proofs offered by the

parties, and thus, courts review questions of other states' laws

independently.           See, 2 McCormick on Evid., supra ¶21,                       § 335
(explaining        the     connection          between     judicial        notice     and
                                           18
                                                                         No. 2019AP1206



independent judicial review).              On appeal, the interpretation of

other states' laws is a question of law reviewed de novo.                          See,

e.g., Am. Fam. Mut. Ins. Co., 383 Wis. 2d 63, ¶¶20-34.                         Notably,

other states have transitioned to a question of law standard for

foreign    countries'    laws    by    allowing       courts     to   take     judicial

notice of the law.        See, e.g., Mich. R. Evid. 202(a) (2018).

Wisconsin has not done so.

     ¶36    Unlike   questions        of   other      states'    laws,     Wis.   Stat.

§ 902.02(5)   explicitly    excludes            the   law   of   foreign     countries

from judicial notice.       See Milwaukee Cheese, 40 Wis. 2d at 580

(explaining    changes    made    by       the    legislature     in     the   Uniform

Judicial Notice of Foreign Law Act to require judicial notice

for other states' laws, while not altering the question of fact

standard for foreign countries' laws).9                 Nowhere in the statutory

chapter on judicial notice does the legislature permit judicial

     9 To the extent that this court, in prior cases, has cited
the notice statute in support of the question of fact standard,
this   bolsters  the   argument  against   discarding  our   past
decisions, as the Hennessys request. See Witt v. Realist, Inc.,
18 Wis. 2d 282, 289, 118 N.W.2d 85 (1962) (citing the notice
provisions in the context of explaining the question of fact
standard); Milwaukee Cheese Co. v. Olafsson, 40 Wis. 2d 575,
580, 162 N.W.2d 609 (1968).         Stare decisis has greater
significance when our prior decisions involve the interpretation
of statutes. See Progressive N. Ins. Co. v. Romanshek, 2005 WI
67, ¶52, 281 Wis. 2d 300, 697 N.W.2d 417 ("This court has long
been committed to the principle that a construction given to a
statute by the court becomes a part thereof, unless the
legislature subsequently amends the statute to effect a change."
(quotations omitted)); Kimble v. Marvel Ent., LLC, 576 U.S. 446,
456 (2015) (explaining that stare decisis "carries enhanced
force when a decision . . . interprets a statute" because
"critics of [the] ruling can take their objections across the
street, and [the legislature] can correct any mistake it sees").

                                           19
                                                                               No. 2019AP1206



notice of foreign countries' laws.                     In other states that, like

Wisconsin, still prohibit judicial notice for foreign countries'

laws, they too consider foreign countries' laws under a question

of fact standard.               See Yee Lee, 770 N.W.2d at 577-78; Minn.

Stat. §§ 599.01, 599.08 (2021) (stating that foreign countries

laws must be proved as facts and are not subject to judicial

notice).           Considering     the     statutory        context      of    Wis.       Stat.

§ 902.02, our treatment of other states' law as questions of

law, and how judicial notice statutes have impacted standards of

review   in    other       jurisdictions,           Wisconsin      courts     cannot      take

judicial notice of foreign countries' laws, and instead, the

parties must prove them as facts.

       ¶37    In    all,    we    do    not   accept       the    invitation        to    alter

Wisconsin's         standard      for    interpreting            the    law    of     foreign

countries.         The substance of foreign law remains a question of

fact   that    "must       be    pleaded      and    proved      as    any    other      fact."

Milwaukee Cheese, 40 Wis. 2d at 580.                       The meaning of a foreign

country's law is an issue reserved in the first instance for the
circuit court.          Wis. Stat. § 902.02(5).                  On appeal, we review

the circuit court's findings of fact under the clearly erroneous

standard.

       ¶38    When    reviewing        questions      of    fact,      the    standard      "is

highly deferential."             Royster-Clark, 290 Wis. 2d 264, ¶11.

       A finding of fact is clearly erroneous when it is
       against the great weight and clear preponderance of
       the evidence. Therefore, although evidence may have
       presented competing factual inferences, the circuit
       court's findings are to be sustained if they do not go


                                              20
                                                                                    No. 2019AP1206


       against the great weight and clear preponderance of
       the evidence.
Country Visions Coop. v. Archer-Daniels-Midland Co., 2021 WI 35,

¶19, 396 Wis. 2d 470, 958 N.W.2d 511 (cleaned up).

                                 B.    International Comity

       ¶39    Unlike       many       states,      Wisconsin         has    not    codified    the

manner       in    which        judgments         from       foreign       countries     may    be

domesticated and enforced in the state.                          For instance, Wisconsin

has    not    adopted       the       Uniform      Foreign-Country           Money     Judgments

Recognition Act.                Cf. 735 Ill. Comp. Stat. 5/12-644 (2021).

Thus, when considering whether to enforce a foreign country's

judgment,         courts       in    this    state      look    to     the   common     law    and

traditional doctrines of comity.

       ¶40    Under principles of comity, "courts will as a matter

of discretion rather than obligation defer to the assertion of

jurisdiction or give effect to the judgments of other states or

sovereigns         out     of       mutual    respect,        and     for    the    purpose     of

furthering the orderly administration of justice."                                     Teague v.

Bad River Band of Lake Superior Tribe of Chippewa Indians, 2000
WI 79, ¶35, 236 Wis. 2d 384, 612 N.W.2d 709.                                 "Comity, being a

rule of practice and not a rule of law, rests upon the exercise

of sound judicial discretion," and "[t]he scope of comity is

determinable        as     a     matter      of   judicial       policy."          Sheridan     v.

Sheridan, 65 Wis. 2d 504, 510, 223 N.W.2d 557 (1974).

       ¶41    Because           comity       is   the    product        of    sound     judicial

discretion and policy, the doctrine cannot readily be distilled
into    clearly       defined         rules.           See     Disconto      Gesellschaft       v.


                                                  21
                                                                                  No. 2019AP1206



Terlinden, 127 Wis. 651, 660, 106 N.W. 821 (1906) ("[T]here is

no   uniform      and        constant    practice        of    nations       as    to   taking

cognizance       of    controversies           between    foreigners.");            Hilton    v.

Guyot, 159 U.S. 113, 164 (1895) (noting that "comity is, and

ever must be, uncertain; that it must necessarily depend on a

variety of circumstances which cannot be reduced to any certain

rule"   (quotations            omitted)).            However,    over     the      course     of

centuries,       courts        have      recognized       several        well-established

reasons for declining to recognize a foreign country's judgment.

      ¶42    "[R]ights acquired under statute enacted or judgment

rendered in one state will be given force and effect in another,

unless,     as    said,         against        policy    or     laws     of       the   state,

prejudicial to interests of its citizens or against good morals

and natural justice."               Estate of Steffke v. DOR, 65 Wis. 2d 199,

203, 222 N.W.2d 628 (1974) (quoting Hughes v. Fetter, 257 Wis.

35, 39, 42 N.W.2d 452 (1951), reversed on other grounds, 341

U.S. 609 (1951)).               When considering whether to domesticate a

foreign judgment, courts may also consider whether parties were
"given notice and the opportunity to be heard," whether "the

foreign     court       had     original        jurisdiction,"         and    whether        the

foreign     court      "abided      by   fundamental          standards      of     procedural

fairness."       30 Am. Jur. 2d Executions Etc § 585 (2d ed. 2021);

50 C.J.S. Judgments § 1329 (2021) ("The elements required to

establish a prima facie case of entitlement to recognition of a

foreign-country          judgment        are     that    the     rendering         court     had

jurisdiction          over    the    person      and    subject    matter;          there    was
timely notice and an opportunity to present a defense; no fraud
                                                22
                                                                          No. 2019AP1206



was involved; and the proceedings were according to a civilized

jurisprudence."); Restatement (Third) of Foreign Relations Law

§ 482 (1987) (describing the grounds by which a court may refuse

to recognize a judgment from a foreign country).

      ¶43       What    is   clear   is    that,      when    deciding    whether    to

recognize a foreign judgment, courts may not reopen the merits

of   the    case       and   consider     whether     foreign    courts     accurately

applied their own law.            See Hilton, 159 U.S. at 202 (explaining

that comity is supported by the idea that "the whole merits of

the case were open, at all events, to the parties, however much

they may have failed to take advantage of them, or may have

waived any of their rights, a final adjudication has been given

that a debt or obligation exists which cannot thereafter in that

[foreign] court be disputed, and can only be questioned in an

appeal to a higher tribunal"); 30 Am. Jur. 2d, supra ¶42 ("[T]he

merits     of    the    case   should     not    be   tried   anew   upon    the    mere

assertion by a party that the judgment was erroneous in law or

in fact."); 50 C.J.S., supra ¶42, § 1333 ("It is no ground for
impeaching a judgment in personam of a foreign court that it is

erroneous in matter of law, or fact.").

      ¶44       The decision to recognize a foreign country's judgment

is ultimately subject to the circuit court's discretion, and we

will not disturb the determination "unless there has been an

erroneous exercise of discretion."                    LeMere v. LeMere, 2003 WI

67, ¶13, 262 Wis. 2d 426, 663 N.W.2d 789; see also Daniel-Nordin

v. Nordin, 173 Wis. 2d 635, 651, 495 N.W.2d 318 (1993) (holding
that, when reviewing the application of comity principles to a
                                            23
                                                                         No. 2019AP1206



deferral of jurisdiction, we determine whether the circuit court

"erroneously exercised its discretionary power"); Teague v. Bad

River Band of Lake Superior Tribe of Chippewa Indians, 2003 WI

118,    ¶69,     265    Wis. 2d 64,        665    N.W.2d        899     ("Comity     is

discretionary, highly fact specific, and reviewable on appeal

for erroneous exercise of discretion.").                       "We will sustain a

discretionary     act   if    we    find   the     trial       court    examined    the

relevant facts, applied a proper standard of law, and using a

demonstrative     rational     process,        reached     a    conclusion    that    a

reasonable judge could reach."                 Lane v. Sharp Packaging Sys.,

Inc., 2002 WI 28, ¶19, 251 Wis. 2d 68, 640 N.W.2d 788.

                                III.      ANALYSIS

       ¶45   The Hennessys argue that the circuit court incorrectly

interpreted      Mexican      law    to    allow     recovery          against     them

personally      under   the    Mexican     judgment.            In     addition,   the

Hennessys claim that the circuit court misapplied the doctrine

of comity.       Wells Fargo disputes both these assertions.                         It

argues that the circuit court accurately interpreted Mexican law
and properly applied its discretion to domesticate the Mexican

judgment.      We will address the two issues in turn.




                                          24
                                                                            No. 2019AP1206



                      A.    Interpretation Of Mexican Law

       ¶46    The    Hennessys        argue    that,   under     Mexican     law,   Wells

Fargo did not possess a money judgment to domesticate against

the Hennessys personally.                  They claim that because the loan

agreement and note are governed by Wisconsin law, the Mexican

courts      could    not    have      permitted      Wells    Fargo    to   collect    any

deficiency remaining after sale of the property.                       We disagree.

       ¶47    The    circuit       court      was    provided     briefing,     accepted

hundreds of pages of exhibits on Mexican law, and listened for

two days of hearings to two qualified experts on Mexican law.

Mr. Osuna, the expert Wells Fargo presented, testified in detail

that the Mexican judgment included both in rem and in personam

relief.      According to Mr. Osuna, Wells Fargo could both obtain

the property as collateral and use the Mexican judgment to seek

any deficiency remaining after the property is sold.                            Notably,

the Mexican judgment on its face states that Wells Fargo is owed

"the principal amount of US$ 7,500,000.00," as well as interest,

fees, expenses, and court costs.                     Although the judgment states
that   if    payment       is   not    made    the    Hennessys      must   "deliver     to

[Wells Fargo] the property," the provision does not explicitly

exclude      the    possibility        that    Wells    Fargo     is    entitled    to   a

deficiency in its money award after the property is sold.

       ¶48    The Hennessys argue that only the loan document and

note allowed Wells Fargo to collect a deficiency; however, those

documents      are    closely      tied       with   the     trust    agreement.       The

contracts repeatedly reference each other.                           For instance, the
trust agreement stated that the Hennessys must "comply with all
                                              25
                                                                              No. 2019AP1206



obligations [they] assumed under the Loan Documents," and, in

the   case     of     default,        the        Hennessys       were        obligated    to

"immediately pay any and all amounts [they] owe[] under the Loan

Documents."       Wells Fargo attached the loan agreement, the note,

and   the   trust    agreement        as    attachments       to       its   complaint    in

Mexico, and the Mexican judgment explicitly references amounts

owed under the other contracts.                     Specifically, Wells Fargo is

entitled to interest, fees, and expenses "in                            accordance with

what was stipulated in all of the loan documents admitted into

court as evidence."            To the extent that the Hennessys believe

that the Mexican court did not apply its own law correctly or

improperly awarded relief under the Mexican judgment, they must

address their complaints to Mexican authorities.                               Hilton, 159

U.S. at 202; 30 Am. Jur. 2d, supra ¶42; 50 C.J.S., supra ¶42,

§ 1333.     We will not sit as a court of review for the judicial

systems of other countries.

      ¶49    While the Hennessys presented an expert with different

views on Mexican law, the court cannot conclude that the circuit
court's     decision      to   credit       Wells    Fargo       and    its    expert    "is

against     the     great      weight      and     clear     preponderance         of    the

evidence."        Country Visions Coop., 396 Wis. 2d 470, ¶19.                          While

the Hennessys may have presented "competing factual inferences,"

that alone does not justify reversal of the circuit court's

decision.     Id.

      ¶50    Consequently,         we        affirm        the         circuit     court's

interpretation       of     Mexican     law.        The    circuit       court    properly
determined    that     the     Mexican      judgment       allowed       Wells   Fargo     to
                                            26
                                                                                   No. 2019AP1206



collect a money judgment from the Hennessys personally and seek

any deficiency after foreclosure on the property is complete.

                            B.        International Comity

       ¶51   The Hennessys argue that the circuit court should not

have    domesticated            the     Mexican          judgment       because        it      was

insufficiently specific as to the amounts the Hennessys owed.

They argue that the judgment does not contain a "sum certain"

and    leaves      open     additional           calculations           of     deficiencies,

interest,     fees,       and    expenses        owed      to    Wells        Fargo.         Thus,

according to the Hennessys, the Mexican judgment is not final.

       ¶52   The Hennessys do not contend that the Mexican judgment

is "against [the] policy or laws of [this] state," nor do they

claim that the Mexican courts lacked jurisdiction.                                   Estate of

Steffke, 65 Wis. 2d at 203.                     In addition, they do not assert

that the Mexican proceedings lacked basic procedural guarantees,

such as notice and the opportunity to be heard.

       ¶53   The    circuit       court        found     that    the     Mexican       judgment

permitted Wells Fargo to collect the amounts owed to the bank
and    receive     the    property        as    collateral.             According       to    the

circuit      court,      "[a]n        attempt       to    recover       a     difference       in

value . . . is        not   a    new     action        that     seeks    a     new    judgment;

rather it is an action that simply seeks to enforce the previous

judgment."         Thus,    "the        Mexican        [j]udgment        is    a     valid    and

enforceable personal judgment against the Hennessys under the

laws of Mexico."          No further appeals can be taken regarding the

Mexican      judgment,      and        for     all       intents    and        purposes,       it


                                               27
                                                                             No. 2019AP1206



represents the final resolution of the claims brought by Wells

Fargo against the Hennessys in Mexico.

    ¶54     These     findings      were    well     supported         by    the    record.

Mr. Osuna    testified      explicitly       that    the     Mexican        judgment     was

final, and actions undertaken by Wells Fargo to calculate and

collect deficiencies, interest, expenses, and fees were simply

procedures to enforce the preexisting judgment.                             The judgment

itself    identifies      amounts     owed      to   Wells       Fargo,      namely     $7.5

million, and the property subject to forfeiture.                            As explained

above, the circuit court's findings of fact as to Mexican law

were not clearly erroneous.

    ¶55     Nonetheless,       the    Hennessys          argue    that       the    Mexican

judgment     was    not     final     enough,        citing       the       Restatement's

discussion    on    the     meaning    of       "final     judgment."         Restatement

(Third) of Foreign Relations Law, supra ¶42, § 481 cmt. e ("A

final judgment [subject to domestication] is one that is not

subject to additional proceedings in the rendering court other

than execution.").
    ¶56     In its reasoning supporting recognition of the Mexican

judgment, the circuit court accurately described the facts of

the case.      It cited the Restatement's definition of a final

judgment     and    thoroughly       described       the     Hennessy's            arguments

against    domestication.           Point       by   point,      the    circuit       court

rejected     the    Hennessys'        contentions.               The    circuit       court

explained that the Mexican judgment must be given due respect

under    principles    of    comity    because       the    judgment         definitively
established personal liability for a sum of money against the
                                           28
                                                                                  No. 2019AP1206



Hennessys and in favor of Wells Fargo, even though "certain sums

must still be determined through the process of executing the

[j]udgment."          The circuit court cited persuasive authority in

support       of   its       decision.          See    Societe        d'Amenagement       et       de

Gestion       de    l'Abri      Nautique         v.     Marine        Travelift    Inc.,       324

F. Supp. 3d 1004, 1012 (E.D. Wis. 2018) (applying Wisconsin law

and recognizing a French judgment despite the fact that the

final amount owed "is subject to further computation"); see also

Ingersoll Mill. Mach. Co. v. Granger, 833 F.2d 680, 686 (7th

Cir.    1987)      (holding,        in    the    analogous          Uniform    Foreign     Money

Judgment Recognition Act context, that a judgment was "final"

and granted "recovery of a sum of money" despite the fact that

additional         calculations          of    interest       and     exchange    rates       were

necessary); Nat'l Aluminum Co., Ltd. v. Peak Chem. Corp., 132 F.

Supp.    3d    990,      998-1000        (N.D.    Ill.       2015)     (applying     Illinois'

Uniform       Foreign        Country      Money       Judgment        Recognition       Act    and

rejecting an argument that "further calculations, such as any

applicable interest due," prevented the court from recognizing a
foreign judgment).

       ¶57     Upon      a    review      of     the        record,     this    court     cannot

conclude       that      the    circuit         court        erroneously       exercised       its

discretion in domesticating the Mexican judgment.                                 The circuit

court        accurately          examined         the         facts,      recognized           the

applicability of the comity doctrine, "us[ed] a demonstrative

rational       process"        in   applying          the    doctrine,     and     came       to   a

reasonable conclusion.                   Lane, 251 Wis. 2d 68, ¶19.                 We affirm
the circuit court's judgment in favor of Wells Fargo.
                                                 29
                                                                                No. 2019AP1206



                                  IV.    CONCLUSION

      ¶58     The Hennessys argue that the circuit court incorrectly

held that, under Mexican law, the foreign judgment was valid and

personally        enforceable     against          them.        In   the     process,      the

Hennessys ask that this court alter the standard for reviewing

issues of a foreign country's law and consider such issues de

novo as questions of law.              In addition, the Hennessys claim that

the   circuit      court   should       not     have       domesticated         the   Mexican

judgment under principles of comity.

      ¶59     In Wisconsin, a foreign country's law must be proven

before a circuit court as a question of fact.                           We reaffirm this

principle        and   decline    the    Hennessys'          invitation         to    consider

foreign law de novo.             Upon a review of the record, the court

cannot      conclude     that    the    circuit          court's     interpretation         of

Mexican law was clearly erroneous.                       Further, the circuit court

did   not    erroneously        exercise      its        discretion     by      choosing   to

recognize the Mexican judgment in Wisconsin.                         Thus, the court of

appeals     is    affirmed,      and    Wells      Fargo's      judgment        against    the
Hennessys was properly domesticated.

      By    the    Court.—The      decision         of    the   court      of    appeals    is

affirmed.




                                              30
                                                              No.    2019AP1206.rfd



    ¶60     REBECCA FRANK DALLET, J.            (concurring).         I join the

majority opinion but write separately only because I would focus

on Wis. Stat. § 902.02(5), which requires Wisconsin courts to

treat foreign countries' laws as questions of fact that must be

proven to the circuit court.         Therefore, I respectfully concur.

    ¶61     From   statehood      through    the    early    1920s,     Wisconsin

consistently treated all other jurisdictions' laws as questions

of fact that needed to be pleaded and proven.                  See Wis. Stat.

ch. 98, § 56 (1849) ("The existence and the tenor or effect of

all foreign laws may be proved as facts by parol evidence.");

Rape v. Heaton, 9 Wis. 328, 337-41 (1859); Hite v. Keene, 149

Wis. 207, 217, 134 N.W. 383 (1912).                This rule applied equally

to the laws of other states and foreign countries and was, at

the time,     the majority (if not universal)               approach    in other

states and in the federal courts.            See Heaton, 9 Wis. at 337-41;

Hite, 149 Wis. at 217; see also, e.g., Arthur R. Miller, Federal

Rule 44.1 and the "Fact" Approach to Determining Foreign Law:

Death      Knell   for      a     Die-Hard      Doctrine,      65      Mich.     L.
Rev. 613, 621-22 (1967).          Beginning in the early 1920s, however,

the legislature mandated that Wisconsin courts use a question-

of-law approach, but only as to other states' laws; foreign

countries' laws remained questions of fact.                   The legislature

accomplished this change by directing Wisconsin courts to "take

judicial     notice"   of   other     states'      laws.      See    Wis.      Stat.

ch. 176, § 4135m       (1921)       (other      states'      statutes);        Wis.

Stat. § 328.01(1)        (1947)     (other      states'     common      law     and
statutes).

                                       1
                                                                            No.      2019AP1206.rfd

       ¶62     To    the    modern       reader,      it     might       seem     strange        that

"judicial notice" in this context indicated that courts should

treat other states' laws as questions of law, not fact.                                       That's

because in contemporary usage, "judicial notice" almost always

refers to judicial notice of facts (sometimes called "judicial

notice of adjudicative facts").                      See Wis. Stat. § 902.01(1)-(2)

(allowing courts to forgo the rules of evidence for facts that

are    beyond       reasonable      dispute,          generally         known,       and     can   be

easily       ascertained           from     sources          "whose        accuracy           cannot

reasonably be questioned").                 But historically, "judicial notice"

has also referred to judicial notice of law.                             Although "judicial

notice of law" is a phrase seldom used today, the concept is

part of everyday legal practice.                      It refers to the unremarkable

fact    that     the       rules    of    evidence          do    not    apply        to    judges'

citations to statutes or judicial opinions.                               Judges may simply

research and cite the applicable law, and the parties are not

required to prove that law like a fact.                                 See Getty Petroleum

Mktg.,    Inc.       v.    Cap.    Terminal          Co.,    391     F.3d      312,        324   (1st

Cir. 2004) (Lipez, C.J., concurring) ("Without acknowledging it
(and     perhaps       without      even    thinking             about    it)        courts      take

judicial      notice       of     law    every       time    they       cite     a    statute      or

judicial decision."); see also 2 McCormick on Evidence § 335

(8th ed. 2020).

       ¶63     Judicial       notice      remains      the       norm    when        it    comes   to

other states' laws.                Indeed, Wis. Stat. § 902.02(1) requires

that approach.             And when a circuit court takes judicial notice

of    another       state's      law,     appellate         courts       treat       the    circuit
court's      resulting          conclusions      like        other       legal       conclusions,

                                                 2
                                                                  No.    2019AP1206.rfd

reviewing them independently               (or de novo).          See, e.g.,          Wis.

Pharmacal Co., LLC v. Neb. Cultures of Cal., Inc., 2016 WI 14,

¶¶12-13, 16, 57-84, 367 Wis. 2d 221, 876 N.W.2d 72.

      ¶64    Foreign    countries'          laws,     however,          are     treated

differently.      In Wis. Stat. § 902.02, which adopted the Uniform

Judicial Notice of Foreign Law Act, the legislature explicitly

excluded      foreign   countries'         laws     from    the    judicial-notice

provisions:

      (5)    Foreign country. The law of a jurisdiction other
             than those referred to in sub. (1) shall be an
             issue for the court, but shall not be subject to
             the foregoing provisions concerning judicial
             notice.
§ 902.02(5).      On its face, § 902.02(5) might appear to require

no particular approach to foreign countries' laws.                        After all,

just because foreign countries' laws are not subject to the same

rules as other states' laws does not necessarily prohibit courts

from taking judicial notice of foreign countries' laws in all

circumstances.

      ¶65    But the broader statutory context tells a different

story.      See State ex rel. Kalal v. Cir. Ct. for Dane Cnty., 2004

WI 58, ¶46, 271 Wis. 2d 633, 681 N.W.2d 110.                      Chapter 902 sets

forth the exhaustive rules for when Wisconsin courts may take

judicial      notice    of       either      facts     or    law.             Wisconsin

Stat. § 902.01 deals with judicial notice of facts, including

when taking such notice is within a court's discretion and when

it   is   mandatory.       The     other    two   provisions      in     Chapter      902

discuss judicial of notice of law.                    Section 902.03 specifies
when circuit courts may and when they shall take judicial notice

of   Wisconsin    county     and    municipal       ordinances     and        rules   and
                                         3
                                                                      No.    2019AP1206.rfd

orders      of    Wisconsin    and     federal      agencies.         Section      902.02,

Wisconsin's version of the Uniform Judicial Notice of Foreign

Law Act, directs Wisconsin courts to "take judicial notice of

the common law and statutes of every state, territory and other

jurisdiction of the United States."                  § 902.02(1).           Contrast that

with the explicit exclusion of foreign countries' laws from the

judicial notice provisions in § 902.02(5).                        Nowhere in Chapter

902 does the legislature provide for judicial notice of foreign

countries' laws.            This context leads to a single conclusion:

Wisconsin         courts    cannot      take       judicial      notice      of    foreign

countries laws; the parties must prove them as facts.1                                    Cf.

Switzer v. Weiner, 230 Wis. 599, 601-02, 280 N.W. 509 (1939).

       ¶66       This conclusion is bolstered by the Wisconsin cases

addressing        Wis.     Stat.     § 902.02      and   is    consistent         with    the

practice in other states that have identical statutes.                                   This

court       first        mentioned     § 902.02(5)            (then   numbered           Wis.

Stat. § 328.01           (1961-62))      in       Witt   v.     Realist,       Inc.,       18

Wis. 2d 282, 289 & n.5, 118 N.W.2d 85 (1962), citing it as a

reason why we could not take judicial notice of German law.
Although         the   court   did     not     analyze    in     depth      the    meaning

of § 902.02(5), its holding reinforces the view that § 902.02

requires foreign countries' laws to be treated as questions of

fact.      A few years later in Milwaukee Cheese Co. v. Olafsson, 40

Wis.       2d     575,     579-80,     162        N.W.2d 609      (1968),         we     held


       This
       1     reading   also   makes  sense   in light  of   the
legislature's practice, unbroken since statehood, of specifying
how various types of laws may be proven. See, e.g., Wis. Stat.
ch. 98, § 56 (1849); Wis. Stat. §§ 327.05-.06 (1925-26); Wis.
Stat. § 328.01 (1927-28); Wis. Stat. § 889.06.

                                              4
                                                                     No.    2019AP1206.rfd

that § 902.02 (then numbered § 891.01 (1967-68)) did not alter

the rule that "the laws of foreign countries must be pleaded and

proved as any other fact."              Id.      The court of appeals has been

even more explicit, explaining that under § 902.02(5) "a court

may not take judicial notice of foreign country's law" and that,

as a result, "the issue of what the law of a foreign country

requires is one of pure fact that must be proved."                           Griffin v.

Mark Travel Corp., 2006 WI App 213, ¶4, 296 Wis. 2d 642, 724

N.W.2d 900.        Moreover,        other   states    that    retain        the    Uniform

Judicial Notice of Foreign Law Act also treat foreign countries'

laws as questions of fact, not subject to judicial notice.                             See

DeLima v. Tsevi, 921 N.W.2d 89, 95 (Neb. 2018); Ramsey County v.

Yee Lee, 770 N.W.2d 572, 577-78 (Minn. Ct. App. 2009); Bianchi

v.     Savino   Del    Bene       Int'l     Freight     Forwarders,          Inc.,    770

N.E.2d 684,     695    (Ill.      Ct.     App.    2002);     James     v.    James,     45

S.W.3d 458, 462 (Mo. Ct. App. 2001).

       ¶67   Because       Wis.     Stat.       § 902.02(5)     requires           foreign

countries' laws be treated as questions of fact, any change to

that    standard    must    come     through      legislation.         In     fact,   the
states that now allow judicial notice of foreign countries' laws

have done so either by repealing the Uniform Act or by adding

additional      statutes       or     rules.          See,    e.g.,         Fla.     Stat.

Ann. § 90.202(4); Cal. Evid. Code §§ 450-52; N.Y. C.P.L.R. 3016,

4511.     In making neither change, Wisconsin is an outlier——by a




                                            5
                                                  No.   2019AP1206.rfd

wide margin.2   Nevertheless, we are bound by § 902.02(5), and the

analysis in this case should be rooted in that statute.

     ¶68   I am authorized to state that Justices BRIAN HAGEDORN

and JILL J. KAROFSKY join this concurrence.




     2 Exact numbers are hard to come by, but it appears that at
least 41 states have adopted statutes or rules that either
explicitly allow judicial notice of foreign countries' laws, or
specify that rulings based on foreign countries' laws are to be
treated as rulings on questions of law, or both. Ala. R. Civ.
P. 44.1; Alaska R. Evid. 202(c)(4); Ariz. R. Civ. P. 44.1; Ark.
R. Civ. P. 44.1(c); Cal. Evid. Code §§ 450-52; Colo. R. Civ.
P. 44.1; Conn. Gen. Stat. § 52-163a; Del. Ch. R. 44.1; Fla.
Stat. Ann. § 90.202(4); Ga. Code Ann. § 9-11-43; Haw. R. Civ.
P. 44.1; Ind. Tr. P.R. 44.1; Kan. Stat. Ann. § 60-409(b); La.
Code Evid. Ann. art. 202; Me. R. Civ. P. 44A; Md. Code § 10-501;
Mass. R. Civ. P. 44.1; Mich. R. Evid. 202; Miss. Code
§ 13-1-149; Mont. R. Civ. P. 44.1; Nev. R. Civ. P. 44.1; N.J. R.
Evid. 201(a); N.M. R. Ann. 1-044; N.Y. C.P.L.R. 3016, 4511; N.C.
R. Civ. P. § 1A-1, R. 44.1; N.D. R. Civ. P. 44.1; Ohio Civ.
R. 44.1; Okla. Stat. tit. 12 § 2201; Or. Rev. Stat. § 40.090(6);
Pa. Cons. Stat. § 5327; R.I. R. Civ. P. 44.1; S.C. R. Civ. P.
44; S.D. Codified Laws § 19-8-2; Tenn. R. Evid. 202(b); Tex. R.
Evid. 203; Utah R. Civ. P. 44(f); Vt. R. Civ. P. 44.1(a); Va.
Stat. § 8.01-386; Wash. Super. Ct. Civ. R. 44.1; W. Va. R. Civ.
P. 44.1; Wyo. R. Civ. P. 44. The federal courts have done the
same. See Fed. R. Civ. P. 44.1.

                                 6
    No.   2019AP1206.rfd




1